Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 1 of 12




          Exhibit A
    Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 2 of 12




U.S. Department of Education

Office of Federal Student Aid




Tenth Monthly Compliance Report in response to
ECF 130, Manriquez et al. v. DeVos, Case No. 17-cv-
07210-SK, U.S. District Court for the Northern
District of California




                                             August 1, 2020




                                   1
         Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 3 of 12




                                      Introduction and Summary

         Pursuant to the Court’s Order of October 24, 2019, ECF No. 130, the U.S. Department of

Education (the “Department”) through its Federal Student Aid office (“FSA”) submits its tenth

monthly status report regarding its attempts to comply with the preliminary injunction in this

case, see ECF No. 60. That injunction, as amended on June 19, 2018, ECF No. 70, and clarified

on August 30, 2018, ECF No. 89, prevents the Department from collecting relevant student loan

debts from members of the class that has been certified in this case. 1 See also Order Granting

Mot. for Class Cert., ECF No. 96.

         On December 16, 2019, the Department completed the remediation of all known impacts

to potential class members that had been identified in prior reports to this Court. Further, the

Department is maintaining substantial compliance with the preliminary injunction by

immediately placing newly identified potential class members in the appropriate repayment

status to stop debt collection and maintaining potential class members in appropriate repayment

status on an ongoing basis (e.g., forbearance).

         The Department has continued sending borrower defense decision letters to certain

borrowers as described in prior reports. To ensure that such borrowers who have been identified

as potential class members in previous reports are kept in forbearance while federal loan

servicers finish processing their adjudicated claims, the Department will continue to include

these borrowers on the first tab of the attached spreadsheet as potential class members until their

borrower defense claims are fully closed out and the changes to their federal loans are processed.




1
 Because the borrowers covered by the preliminary injunction are co-extensive with the borrowers covered by the
order certifying the class in this case, references to class members in this Report refer to borrowers covered by the
preliminary injunction. See Order Certifying the Class, ECF No. 96; Amended PI Order ¶¶ A-C.

                                                           2
        Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 4 of 12




       As in prior reports, this report includes a spreadsheet containing a list of the currently

known potential class members, which the Department will separately move to file under seal

due to the personally identifying information contained therein. For each potential class

member, the spreadsheet includes information the Court has requested about the Department’s

attempts to comply with the preliminary injunction. Throughout the spreadsheet, “1” is used to

answer “Yes,” and “0” is used to answer “No.” The spreadsheet contains three sections. The

first section (pages 1 through 1005) lists each potential class member and then provides answers

for the Court’s first, second, and seventh questions. The second section (pages 1006 through

1260) lists the subset of potential class members who were impacted by the Department’s non-

compliance. For these impacted borrowers, the spreadsheet provides answers to the Court’s

third, fourth, fifth, and sixth questions. Finally, the third section (page 1261) contains an index

of shorthand terms and abbreviations used throughout the spreadsheet.

       The Department continues to take every reasonable effort to ensure compliance with the

Court’s injunction, including an ongoing process of monitoring and verifying borrower defense

applications.



   1. Defendants’ progress toward identifying which of the 74,781 potential class
      members are class members

       The potential class listed in the attachment currently consists of 76,073 borrowers, a net

increase of 144 borrowers from the number (75,929) reported in the July 1, 2020 Compliance

Report. This change reflects the addition of 419 borrowers to the potential class and the removal

of 275 borrowers from the class. The additions to the potential class were the result of activity

such as new borrower defense claims received by FSA, newly opened cases that were previously

incomplete (e.g., claims initiated by borrowers, but not fully documented with supporting

                                                  3
        Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 5 of 12




information or evidence), borrowers with only FFEL loans who recently consolidated into Direct

Loans, and FSA’s ongoing data validation and verification efforts. On the other hand,

contributing factors for the decrease include incomplete borrower defense applications,

borrowers with no federal loans left to discharge, and duplicate applications. As expected, the

number of potential class members will continue to be dynamic as new borrowers apply,

validation and verification continues, and notification of claims adjudications are processed and

released.

       Of the 76,073 potential class members listed in the attachment, FSA has determined that

50,432 borrowers are confirmed class members (e.g., submitted a successful job placement rate

(“JPR”) claim against a CCI school and have outstanding Direct Loans). That is a net increase of

72 confirmed class members from last month’s report (50,360 borrowers). These confirmed class

members are identified in the first section of the spreadsheet (pages 1 through 1005) and fall into

two categories. The first category consists of borrowers who asserted Corinthian JPR claims that

the Department adjudicated and awarded partial relief under the 2017 borrower defense relief

methodology prior to the court’s injunction (approximately 15,000 borrowers). The second

category consists of borrowers who asserted Corinthian JPR claims that the Department has

reviewed since the 2017 methodology was enjoined and has determined are eligible for relief

(approximately 36,000 borrowers). Before the Department applies the new methodology

announced on December 10, 2019, to issue final decisions awarding partial relief to any

confirmed class member, it would seek relief from the Court from the preliminary injunction to

do so, consistent with the Court’s orders.

       FSA has determined that 19,335 of the 76,073 potential class members listed in the

attachment are no longer potential class members because they no longer have pending borrower


                                                 4
        Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 6 of 12




defense claims that potentially meet the criteria. This includes borrowers who have been

adjudicated for 100% relief (608 borrowers); borrowers whose Corinthian JPR application has

been determined ineligible because they did not attend the right program, did not attend during

the right time period, or otherwise did not successfully fill out their application form (10,670

borrowers); and borrowers whose BD application was approved for a non-JPR claim (8,057

borrowers). As previously noted, FSA will keep these borrowers on the list of potential class

members on tab 1 until their borrower defense claims have been fully processed by the servicers

and their cases closed.

       Finally, FSA continues to make progress determining the class status of the remaining

6,306 still unconfirmed potential class members (an increase of 99 unconfirmed potential class

members from last month’s report). Based on initial adjudication determinations for the

unconfirmed potential class members, FSA estimates that of the remaining unconfirmed potential

class members:


   •   11% will become confirmed class members JPR claims approved for less than 100%),

   •   85% will be determined to be ineligible for the class (31%) do not assert a qualifying JPR

       claim but will be approved for a non-JPR claim; 53% deemed ineligible for borrower

       defense relief at all; and less than 1% approved for a JPR claim and will receive 100%

       relief), and

   •   4% are pending adjudication and/or more case information is required.




                                                 5
          Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 7 of 12




2.       The repayment status of each potential and confirmed class member

         As stated in prior reports, the Department continues to maintain all identified potential

class members in forbearance, stopped collections or a similar repayment status, unless a

particular borrower has proactively opted out of that status.

         The first section of the spreadsheet attachment provides the repayment status of each

potential class member. For each potential class member not in forbearance or stopped

collection status, the spreadsheet indicates the reason why, such as being in an alternative status

that is similar to forbearance (e.g., a $0/month income-driven repayment plan or in-school

deferment status). The abbreviations and shorthand terms used on this portion of the spreadsheet

are defined in the third section of that spreadsheet.



3.       Whether each potential and confirmed class member was erroneously taken out of
         forbearance or stopped collections status and whether the correct status has been
         restored

         FSA has continued its efforts to reduce the overcounting of impacts to potential class

members. Beginning a process it started in the March report, in April’s report, FSA removed

those borrowers from the impacted lists whose only impacts occurred (1) prior to the date they

filed their BD application or (2) within the reasonable amount of time it takes for FSA to process

the borrower defense application. 2


2
  As previously reported, this takes account of the time that it takes the borrower’s loan servicer to initiate applicable
borrower defense protections (i.e., place the borrower into forbearance or stopped collections). For example, the
contracts FSA has with its non-default servicers require those servicers to process all borrower defense related
forbearance requests within five (5) business days of receiving the request in the borrower defense system of record
(CEMS). To account for this processing time, impacts that occurred five or fewer days after a borrower submitted a
borrower defense application have been removed from this report. For defaulted borrowers, it can take FSA’s loan
servicer approximately three weeks to effectively cease involuntary collection efforts (e.g., wage garnishment or tax
offset). The default servicer also has 5 business days to apply a “stop collections” tag to the borrower’s accounts
once they have been notified by the BD system of record. However, the default servicer must then notify the
borrower’s employer and/or the Department of the Treasury to cease the involuntary collections. Those stopped


                                                            6
         Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 8 of 12




         FSA is continuing the process of confirming which borrowers in the impacted categories

experienced debt collection activities caused by noncompliance with the injunction and

identifying and removing those borrowers who only experienced debt collection activities

unrelated to noncompliance with the injunction.

         All 28,052 borrowers whom FSA has identified at some point as having been erroneously

taken out of forbearance or stopped collections status are currently in the correct repayment

status. This total number of impacted borrowers represents a net decrease of 35 borrowers since

the July Report.

         The main contributing factor to the decrease in the number affected borrowers is, as

mentioned above, that FSA is reducing the overcounting of impacts that occurred before a

borrower became subject to the Court’s injunction.

         For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment indicates whether the borrower was in an erroneous

payment status and whether the status has been corrected.



4.       Whether each potential and confirmed class member made a payment or multiple
         payments due to Defendants’ negligence, and whether refunds have been issued

         FSA has initiated refunds to all identified borrowers who made one or more voluntary

payments and who would not potentially be harmed by a refund. FSA has identified 10,260

borrowers who made one or more voluntary payments, a net increase of 34 borrowers since the




collection notifications are then transmitted in batches on a weekly basis to employers and Treasury. While
Treasury acts immediately on these notifications, it can take the employers a couple of weeks to fully process and
cease collection activity. Thus, FSA has started to remove involuntary collections that occurred 21 days or fewer
after a borrower submitted a borrower defense application from the report. This process remains ongoing and will
continue in future reports.

                                                         7
        Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 9 of 12




July Report. The main contributing factor to the increase in the number of affected borrowers is

that some borrowers are choosing to voluntarily pay down their loans.

       As discussed in prior compliance Reports, the Department did not request that the U.S.

Department of the Treasury process refunds for some of the potential class members identified at

that time as having made voluntary payments because these borrowers appear to have made

payments for reasons unrelated to the incorrect payment due notices they were sent, and so

refunding these borrowers would lead to unintended consequences and potential financial harm.

(See Nov. Report at 6-7 and Dec. Report at 10.)

       Additionally, FSA has identified 1,373 borrowers who may have already been issued

refunds for payments they made prior to the last Report, but who are still voluntarily making

payments on their student loans. In light of these borrowers’ decision to continue making

payments, FSA has categorized those borrowers on the spreadsheet as “Borrower has submitted

additional payments.”

       For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment indicates whether the borrower made one or more

payments and refunds have been issued.



5.     Whether each potential and confirmed class member was erroneously subjected to
       wage garnishment or tax offset due to the Defendants’ negligence, and whether
       refunds have been issued

       FSA has initiated refunds for all involuntary payments made by the 940 borrowers it has

identified as having been subjected to wage garnishment or tax offsets, a net decrease of 2

borrowers since the July Report. Again, the main contributing factor to the decrease in the




                                                  8
       Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 10 of 12




number of affected borrowers is that FSA is reducing the overcounting impacts that occurred

before a borrower became subject to the Court’s injunction.

       As part of FSA’s ongoing validation and verification process, FSA has identified no

confirmed or potential class members who were subject to involuntary collection this past month.


6.     Whether each potential and confirmed class member was subject to adverse credit
       reporting due to Defendants’ negligence, and whether each false credit report has
       been corrected

       FSA has initiated correction to the credit reports for all 3,740 borrowers who FSA has

identified as having been subject to adverse credit reporting. That number is a net decrease of 7

borrowers since the July Report. Again, the main contributing factor to the decrease in the

number of affected borrowers is that FSA is reducing the overcounting of impacts that occurred

before a borrower became subject to the Court’s injunction.

       For each potential class member impacted by the Department’s non-compliance, the

second section of the spreadsheet attachment indicates whether the borrower was subject to

adverse credit reporting and each false credit report has been corrected.



7.     Whether each potential and confirmed class member has received the revised notice
       of Defendants’ noncompliance, to be approved by the Court

       FSA completed distribution of the court-approved notice to the members of the class as

of December 31, 2019. In order to prevent any borrower confusion, FSA did not send class

notifications to those borrowers who received separate notice of claim adjudication on December

11, 2019, and therefore did not have pending borrower defense applications at the time the

revised notices were sent.




                                                 9
           Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 11 of 12




           For each potential and confirmed class member, the first section of the spreadsheet

attachment (starting on page 1) indicates whether the borrower was sent the revised notice.



8.         Whether Defendants have established a hotline and webpage specifically for
           Corinthian borrowers

           The Department’s communications team has revised the StudentAid.gov website to

include prominently placed links regarding this case on the website’s home page (specifically in

its “Announcement” and “Popular Topic” sections.) 3 Additionally, highlighted and simplified

language has been included on the linked webpage 4 within the website. As previously reported,

these improvements were made on October 21, 2019. The communications team will continue to

improve the website’s content regarding this case and for Corinthian borrowers.

           Additionally, the Department’s communication team has improved the existing borrower

defense telephone hotline at 1-855-279-6207, to include a targeted greeting, a dedicated menu

option regarding the this case, and current targeted information for customer service

representatives to answer general questions regarding this litigation, as well as the adjudication

and litigation class member notifications disseminated in December.




3
    https://studentaid.gov/
4
    https://studentaid.gov/announcements-events/corinthian#preliminary-injunction

                                                         10
       Case 3:17-cv-07210-SK Document 235-2 Filed 08/03/20 Page 12 of 12




9.     Any other information relevant to the Defendants’ compliance with the preliminary
       injunction

       The Department has and will continue to work closely with its servicers and private

collection agencies to implement the student loan provisions of the CARES Act, oversee

servicers’ efforts and monitor progress, and make changes as events warrant.

       The Department remains not only focused on remediating any harm to any and all

borrowers that have been affected, but also on making strategic improvements to our operational

program management and loan servicing oversight, control, and communication frameworks.

The Department will continue its exhaustive efforts to verify, validate, and report on progress to

ensure compliance with the terms of the Court’s order and reestablish the trust and confidence of

our borrowers and the public.




                                                11
